         Case 1:21-cv-00040-CJN Document 16-1 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., et al.,                                 )
                                                           )
        Plaintiffs,
                                                           )
        v.                                                 )
                                                               Civil Action No. 1:21-cv-00040-CJN
SIDNEY POWELL, et al.,                                     )
                                                           )
        Defendants.                                        )
                                                           )
                                        [PROPOSED] ORDER
       On considering Defendants’ Unopposed Motion to Enlarge Time to Answer or Move in

Response to the Complaint (ECF #16), the lack of any opposition thereto, and the entire record

herein, the Court finds that defendants’ motion is well taken. For the foregoing reasons, it is hereby

       ORDERED that defendants’ motion is granted; and it is

       FURTHER ORDERED that defendants shall answer or move in response to the

complaint (ECF #1) on or before Monday, March 22, 2021;

       SO ORDERED.

Dated: ______________________, 2021




                                               UNITED STATES DISTRICT JUDGE
